MEMORANDUM **
Husband and wife Carlos and Marcela Ramirez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
In their opening brief, petitioners fail to address, and therefore have waived any challenge to the BIA’s decision denying their motion to reopen based on potential eligibility for President Bush’s 2004 proposal of a temporary worker program. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.